Title: From John Adams to Benjamin Rush, 28 December 1807
From: Adams, John
To: Rush, Benjamin



My dear Philosopher and Friend
Quincy Decr. 28, 1807

I thank you for your printed lecture on the humanity Economy and other virtues, which require of us, more attention to our domestick animals, and especially to their diseases. We see our horses, horned cattle, sheep, swine and other species, as well as our cats and dogs, sick or wounded and no body knows what to do with them or for them, so that a broken bone or a fit of sickness is almost certain death. The animal Economy in all of them is in general, I suppose nearly the same in them as in us, and the Sciences of anatomy and medicine might be studied in the same manner in their cases and in ours.
The clamour of your city is too late. Pennsylvania may thank herself for the evil she feels. She has not only established the permanent residence of Congress at Washington, but she has established a perpetuity of absolute Power at the Southward of Potomack, under which, however she may complain she must suffer. The union is not a palace of ice, nor a Castle of glass. There must be an intense heat to melt it, and very hard blows to break it. One war will not dissolve it, Deep and strong are its roots in the judgments and hearts of the people. A dozen Hamiltons & Burrs will be killed in duels or hanged, before the union will be broken. Washington beleived, bona fide the Federal City would be the Nexus utriusque Mundi, and bind together not only the Northern and Southern States, but the Transalleganians with the Atlantic states. How far his interests and the consideration of the rise in the value of his lands might influence him in the formation of this opinion, I leave to the Searcher of all hearts. My Judgment was in favour of an unshackled residence at Philadelphia; and I consequently voted against every project of a permanent residence and a federal City, till mr. Robert Morris deserted me, and left me in a minority or rather made a majority in Senate, and left me without a vote.
“Great abilities” “extraordinary abilities,” “Great talents,” “Brilliant talents” “Splendid talents,” “extraordinary man,” “The most extraordinary man that this or any other age has produced,” “acute and elegant mind,” “able and eminent man,” “overwhelming eloquence” &c &c &c are the modest epithets, which become the common place expressions concerning every Virginian from Patrick Henry and R. H. Lee down to J. Randolph and Mr. Munroe. Huzza for Virginia!
Knowing as I did the humanity, delicacy and piety of your sentiments on the Subject of duels; I felt so much distress for you and your family that I could not write you, for fear of renewing your grief. I rejoice with you in the alleviations of it, you have received. Your Son was remarked, when he was in Boston, for his manly discretion among his brother officers, Instances of which were repeated to me, by a gentleman who was once present, and observed it with pleasure, The custom is too much considered as a law, especially in the Army and Navy. It is certainly a remnant of a barbarous superstition, but whether the world will ever be rid of it, I know not.
The resemblance you remark between the arguments in 1774 and 1775, and this time really exists. Who will argue, and what will be the arguments in favour of the Sovereign of the World to apply to Napoleon, the Epithet which Dryden applies to Alexander in his Feast? The Dutch once declared war against England, France, and Spain all at once, and fought them all with great intrepidity. Shall we follow their example? fight them all with 240 Gunboats?
I wish you would cure our Rulers of the Hydrophobia! Yet, if they should get well of it now, it seems to be almost too late. I suppose they have thought with Gen. Lee that Prudence was a rascally virtue. I wish their inattention and want of foresight may not expoze them to Capture and imprisonment by the enemy, as his did him. If ever a nation was guilty of imprudence, ours has been so in making a naval force and maritime preparations unpopular. But any thing, no matter what, to turn J. A. out, and come under the Dominion of Virginia. Huzza again for Virigina! Hail Massachusetts, New York, and Pennsylvania! Sacrifice, loyally your Commerce and clank your chains in harmonious concert with Virginia! She tells you that commerce produces money, money luxury; and all three are incompatible with republicanism! Virtuous, simple frugal Virginia hates money, and wants it only for Napoleon, who desires it only to establish freedom through the world!
My friend the times are too serious. Instead of the most enlightened people, I fear we Americans shall soon have the character of the silliest people under Heaven.

J. A.